Title: To Thomas Jefferson from Joseph Priestley, Jr., 20 December 1804
From: Priestley, Joseph, Jr.
To: Jefferson, Thomas


                  
                     Sir— 
                     Northumberland. December 20 1804
                  
                  I have desired Mr. Patrick Byrne bookseller of Pa. to send you a copy of my Father’s last work, entitled The Doctrines of Heathen Philosophy compared with Revelation of which I beg your acceptance The wish you expressed in your letter to Mr Cooper has been complied with, but in Philadelphia, two or three persons asked me whether my father had not left behind him a work undertaken at your suggestion, & they informed me that they understood that to be the case from a Mr Smith, I believe the Marshall at Pa., who had heard so at Washington.
                  I shall esteem it a favour if you will inform me whether Mr Livingston ever acknowledged the receipt of the letter my father wrote on the subject of his property in the French funds. The letter was I think sent by a Mr Harvey who was the bearer of dispatches to Mr Livingston. 
                  I am Sir with the greatest respect Your Obedt hble Servt
                  
                     Joseph Priestley 
                     
                  
               